DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the voice query" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that the step, “receiving a voice query”, that is present in similar claim 1 has been inadvertently left out of claim 11 and will examine the claims with that interpretation. Claims 12-20 inherit this deficiency from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoury et al. (U.S. Patent Application Publication 2021/0326421).
As per claims 1 and 11, Khoury et al. discloses:
A method comprising: 
receiving a voice query (Figure 3B, item 322 and Paragraph [0206]); 
determining, whether the voice query matches within a first confidence threshold of a speaker identification (ID) among a plurality of speaker IDs stored in a speaker profile (Figure 3B, items 324-328 and Paragraphs [0207-0213]); 
in response to determining that the voice query matches to the speaker ID within the first confidence threshold (Figure 3B, item 329 and Paragraph [0214]): 
bypassing a trait prediction engine (Figure 3B, item 331 and Paragraphs [0139], [0204], [0214] – an unknown user has a new profile, including determination of speaker characteristics (age, etc.), created, while known users do not.); 
retrieving a trait among a plurality of traits in the speaker profile associated with the matched speaker ID (Figure 3B, item 330 and Paragraphs [0161] & [0215] – the age trait is retrieved); and 
providing a first content item based on the retrieved trait (Figure 3B, item 330 and Paragraphs [0161] & [0215] – age restricted content is authorized based on the age trait).
Claim 11 is drawn to a system with memory and control circuitry which executes the method of claim 1. See Figures 1 & 2 and Paragraphs [0075] & [0097-0109] for hardware support.

As per claims 2 and 12, Khoury et al. discloses all of the limitations of claims 1 and 11 above. Khoury et al. further discloses:
in response to determining that the voice query does not match to any of the speaker IDs within the first confidence threshold: 
triggering the trait prediction engine to determine a second trait based on the voice query (Figure 3B, item 331 and Paragraphs [0139], [0204], [0214] – an unknown user has a new profile, including determination of speaker characteristics (age, etc.), created, while known users do not. The age trait of the second user is the second trait); and 
providing a second content item based on the second trait (Figure 3B, item 330 and Paragraphs [0161] & [0215] – age restricted content is authorized based on the age trait).

As per claims 3 and 13, Khoury et al. discloses all of the limitations of claims 2 and 12 above. Khoury et al. further discloses:
updating the profile with the second trait (Figure 3B, item 331 and Paragraphs [0139], [0204], [0214] – an unknown user has a new profile, including determination of speaker characteristics (age, etc.), created, while known users do not. The age trait of the second user is the second trait).

As per claims 4 and 14, Khoury et al. discloses all of the limitations of claims 2 and 12 above. Khoury et al. further discloses:
in response to determining that the voice query does not match to any of the speaker IDs within the first confidence threshold: creating a new speaker ID associated with the second trait, wherein the new speaker ID is generated based on the received voice query (Figure 3B, item 331 and Paragraphs [0139], [0204], [0214] – an unknown user has a new profile, including determination of speaker characteristics (age, etc.), created, while known users do not. The age trait of the second user is the second trait).

As per claims 5 and 15, Khoury et al. discloses all of the limitations of claims 1 and 11 above. Khoury et al. further discloses:
determining that the voice query matched to the speaker ID within the first confidence threshold matched with a confidence score that is greater than the first confidence threshold; updating the trait associated with the matched speaker ID with the confidence score greater than the first confidence threshold (Figure 5, item 512 and paragraph [0239] - the server updates a stored voiceprint and an existing enrolled (or known) speaker profile in the database, in response to the server determining that the embedding for the particular known speaker satisfies the similarity threshold (in step 508). The server updates the known speaker profile for the known speaker profile in the analytics database or in a temporary or guest speaker profile. The server stores various types of data into the known speaker profile, which the server identifies in or extracts from the input audio signal (e.g., speaker identifier, embeddings, voiceprint, features, metadata, device information)).

As per claims 8 and 18, Khoury et al. discloses all of the limitations of claims 1 and 11 above. Khoury et al. further discloses:
determining that the voice query matched to the speaker ID within the first confidence threshold matched with a confidence score that is greater than the first confidence threshold; and updating a biometric fingerprint associated with the matched speaker ID (Figure 5, item 512 and paragraph [0239] - the server updates a stored voiceprint and an existing enrolled (or known) speaker profile in the database, in response to the server determining that the embedding for the particular known speaker satisfies the similarity threshold (in step 508). The server updates the known speaker profile for the known speaker profile in the analytics database or in a temporary or guest speaker profile. The server stores various types of data into the known speaker profile, which the server identifies in or extracts from the input audio signal (e.g., speaker identifier, embeddings, voiceprint, features, metadata, device information)).

As per claims 9 and 19, Khoury et al. discloses all of the limitations of claims 8 and 18 above. Khoury et al. further discloses:
replace the biometric fingerprint associated with the matched speaker ID with a biometric fingerprint generated from the voice query (Figure 5, item 512 and paragraph [0239] - the server updates a stored voiceprint and an existing enrolled (or known) speaker profile in the database, in response to the server determining that the embedding for the particular known speaker satisfies the similarity threshold (in step 508). The server updates the known speaker profile for the known speaker profile in the analytics database or in a temporary or guest speaker profile. The server stores various types of data into the known speaker profile, which the server identifies in or extracts from the input audio signal (e.g., speaker identifier, embeddings, voiceprint, features, metadata, device information)).

As per claims 10 and 20, Khoury et al. discloses all of the limitations of claims 2 and 12 above. Khoury et al. further discloses:
generate a biometric fingerprint from the voice query; compare the generated biometric fingerprint with a plurality of biometric fingerprints stored in the speaker profile, wherein each of the plurality of biometric fingerprints correspond to a respective speaker ID among the plurality of speaker IDs (Figure 3B, items 324-328 and Paragraphs [0207-0213]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury et al. (U.S. Patent Application Publication 2021/0326421) in view of Khoury et al. (U.S. Patent Application Publication 2018/0226079).
As per claims 7 and 17, Khoury et al. discloses all of the limitations of claims 1 and 11 above. Khoury et al. fails to disclose but Khoury et al. (2018) in the same field of endeavor discloses:
determine that the voice query matched to the speaker ID within the first confidence threshold matched with a confidence score that is greater than the first confidence threshold; determine that the retrieved trait associated with the matched speaker ID with the confidence score greater than the first confidence threshold is not within a trait threshold; and update the retrieved trait (Figures 1 & 3 and Paragraphs [0053-0055] – the stored age and gender are updated based on the test voiceprint).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Khoury et al. with the age and gender updating capabilities of Khoury et. al. (2018) because it is a case of combining prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose the following combination of limitations:
wherein updating the retrieved trait further comprises: updating the trait further comprising training the trait prediction engine to predict the updated trait based on biometric fingerprint generated from the voice query matched to the speaker ID with the confidence score greater than the first confidence threshold.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677